--------------------------------------------------------------------------------


THE SECURITIES OFFERED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED WITH THE
UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF
ANY STATE PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY SECTION 3(b) OF
THE SECURITIES ACT OF 1933, AS AMENDED, AND THE RULES AND REGULATIONS
PROMULGATED THEREUNDER (THE "1933 ACT)

US $50,000.00

     LITHIUM EXPLORATION GROUP, INC.
10% CONVERTIBLE REDEEMABLE NOTE
DUE MARCH 4, 2015

                     FOR VALUE RECEIVED, Lithium Exploration Group, Inc. (the
“Company”) promises to pay to the order of ADAR BAYS, LLC and its authorized
successors and permitted assigns ("Holder"), the aggregate principal face amount
of Fifty Thousand dollars exactly (U.S. $50,000.00) on March 4, 2015 ("Maturity
Date") and to pay interest on the principal amount outstanding hereunder at the
rate of 10% per annum commencing on March 3, 2014. The interest will be paid to
the Holder in whose name this Note is registered on the records of the Company
regarding registration and transfers of this Note. The principal of, and
interest on, this Note are payable at 3411 Indian Creek Drive, Suite 403, Miami
Beach, FL 33140, initially, and if changed, last appearing on the records of the
Company as designated in writing by the Holder hereof from time to time. The
Company will pay each interest payment and the outstanding principal due upon
this Note before or on the Maturity Date, less any amounts required by law to be
deducted or withheld, to the Holder of this Note by check or wire transfer
addressed to such Holder at the last address appearing on the records of the
Company. The forwarding of such check or wire transfer shall constitute a
payment of outstanding principal hereunder and shall satisfy and discharge the
liability for principal on this Note to the extent of the sum represented by
such check or wire transfer. Interest shall be payable in Common Stock (as
defined below) pursuant to paragraph 4(b) herein.

This Note is subject to the following additional provisions:

                                            1.                   This Note is
exchangeable for an equal aggregate principal amount of Notes of different
authorized denominations, as requested by the Holder surrendering the same. No
service charge will be made for such registration or transfer or exchange,
except that Holder shall pay any tax or other governmental charges payable in
connection therewith.

____
Initials

--------------------------------------------------------------------------------

                                            2.                   The Company
shall be entitled to withhold from all payments any amounts required to be
withheld under applicable laws.

                                            3.                   This Note may
be transferred or exchanged only in compliance with the Securities Act of 1933,
as amended ("Act") and applicable state securities laws. Any attempted transfer
to a non-qualifying party shall be treated by the Company as void. Prior to due
presentment for transfer of this Note, the Company and any agent of the Company
may treat the person in whose name this Note is duly registered on the Company's
records as the owner hereof for all other purposes, whether or not this Note be
overdue, and neither the Company nor any such agent shall be affected or bound
by notice to the contrary. Any Holder of this Note electing to exercise the
right of conversion set forth in Section 4(a) hereof, in addition to the
requirements set forth in Section 4(a), and any prospective transferee of this
Note, also is required to give the Company written confirmation that this Note
is being converted ("Notice of Conversion") in the form annexed hereto as
Exhibit A. The date of receipt (including receipt by telecopy) of such Notice of
Conversion shall be the Conversion Date.

                                            4.                  
(a)                   The Holder of this Note is entitled, at its option, at any
time after 180 days, and after full cash payment for the shares convertible
hereunder, to convert all or any amount of the principal face amount of this
Note then outstanding into shares of the Company's common stock (the "Common
Stock") without restrictive legend of any nature, at a price ("Conversion
Price") for each share of Common Stock equal to 50% of the lowest closing bid
price of the Common Stock as reported on the National Quotations Bureau OTCQB
exchange which the Company’s shares are traded or any exchange upon which the
Common Stock may be traded in the future ("Exchange"), for the twenty prior
trading days including the day upon which a Notice of Conversion is received by
the Company (provided such Notice of Conversion is delivered by fax or other
electronic method of communication to the Company after 4 P.M. Eastern Standard
or Daylight Savings Time if the Holder wishes to included the same day closing
price). If the shares have not been delivered within 3 business days, the Notice
of Conversion may be rescinded. Such conversion shall be effectuated by the
Company delivering the shares of Common Stock to the Holder within 3 business
days of receipt by the Company of the Notice of Conversion. Once the Holder has
received such shares of Common Stock, the Holder shall surrender this Note to
the Company, executed by the Holder evidencing such Holder's intention to
convert this Note or a specified portion hereof, and accompanied by proper
assignment hereof in blank. Accrued but unpaid interest shall be subject to
conversion. No fractional shares or scrip representing fractions of shares will
be issued on conversion, but the number of shares issuable shall be rounded to
the nearest whole share.

                                            (b)                   Interest on
any unpaid principal balance of this Note shall be paid at the rate of 10% per
annum. Interest shall be paid by the Company in Common Stock ("Interest
Shares"). The Holder may, at any time, send in a Notice of Conversion to the
Company for Interest Shares based on the formula provided in Section 4(a) above.
The dollar amount converted into Interest Shares shall be all or a portion of
the accrued interest calculated on the unpaid principal balance of this Note to
the date of such notice

                                            (c)                   During the
first six months this Note is in effect, the Company may re-deem this Note by
paying to the Holder an amount as follows: (i) if the redemption is within the
first 90 days this Note is in effect, then for an amount equal to 125% of the
unpaid principal amount of this Note along with any interest that has accrued
during that period, (ii) if the redemption is after the 91st day this Note is in
effect, but less than the 150th day this Note is in effect, then for an amount
equal to 140% of the unpaid principal amount of this Note along with any accrued
interest and (ii) if the redemption is after the 150th day this Note is in
effect, but less than the 180th day this Note is in effect, then for an amount
equal to 150% of the unpaid principal amount of this Note along with any accrued
interest. This Note may not be redeemed after 180 days. The redemption must be
closed and paid for within 3 business days of the Company sending the redemption
demand or the redemption will be invalid and the Company may not redeem this
Note.

2

____
Initials

--------------------------------------------------------------------------------

                                            (d)                   Upon (i) a
transfer of all or substantially all of the assets of the Company to any person
in a single transaction or series of related transactions, (ii) a
reclassification, capital reorganization or other change or exchange of
outstanding shares of the Common Stock, or (iii) any consolidation or merger of
the Company with or into another person or entity in which the Company is not
the surviving entity (other than a merger which is effected solely to change the
jurisdiction of incorporation of the Company and results in a reclassification,
conversion or exchange of outstanding shares of Common Stock solely into shares
of Common Stock) (each of items (i), (ii) and (iii) being referred to as a "Sale
Event"), then, in each case, the Company shall, upon request of the Holder,
redeem this Note in cash for 150% of the principal amount, plus accrued but
unpaid interest through the date of redemption, or at the election of the
Holder, such Holder may convert the unpaid principal amount of this Note
(together with the amount of accrued but unpaid interest) into shares of Common
Stock immediately prior to such Sale Event at the Conversion Price.

                                            (e)                   In case of any
Sale Event in connection with which this Note is not redeemed or converted, the
Company shall cause effective provision to be made so that the Holder of this
Note shall have the right thereafter, by converting this Note, to purchase or
convert this Note into the kind and number of shares of stock or other
securities or property (including cash) receivable upon such reclassification,
capital reorganization or other change, consolidation or merger by a holder of
the number of shares of Common Stock that could have been purchased upon
exercise of the Note and at the same Conversion Price, as defined in this Note,
immediately prior to such Sale Event. The foregoing provisions shall similarly
apply to successive Sale Events. If the consideration received by the holders of
Common Stock is other than cash, the value shall be as determined by the Board
of Directors of the Company or successor person or entity acting in good faith.

                                            5.                   No provision of
this Note shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of, and interest on, this Note at the
time, place, and rate, and in the form, herein prescribed.

                                            6.                   The Company
hereby expressly waives demand and presentment for payment, notice of
non-payment, protest, notice of protest, notice of dishonor, notice of
acceleration or intent to accelerate, and diligence in taking any action to
collect amounts called for hereunder and shall be directly and primarily liable
for the payment of all sums owing and to be owing hereto.

3

____
Initials

--------------------------------------------------------------------------------

                                            7.                   The Company
agrees to pay all costs and expenses, including reasonable attorneys' fees and
expenses, which may be incurred by the Holder in collecting any amount due under
this Note.

                                            8.                   If one or more
of the following described "Events of Default" shall occur:

                                            (a)                  The Company
shall default in the payment of principal or interest on this Note or any other
note issued to the Holder by the Company; or

                                            (b)                  Any of the
representations or warranties made by the Company herein or in any certificate
or financial or other written statements heretofore or hereafter furnished by or
on behalf of the Company in connection with the execution and delivery of this
Note, or the Securities Purchase Agreement under which this note was issued
shall be false or misleading in any respect; or

                                            (c)                  The Company
shall fail to perform or observe, in any respect, any covenant, term, provision,
condition, agreement or obligation of the Company under this Note or any other
note issued to the Holder, and not cure such failure within 10 days of such
event; or

                                            (d)                  The Company
shall (1) become insolvent; (2) admit in writing its inability to pay its debts
generally as they mature; (3) make an assignment for the benefit of creditors or
commence proceedings for its dissolution; (4) apply for or consent to the
appointment of a trustee, liquidator or receiver for its or for a substantial
part of its property or business; (5) file a petition for bankruptcy relief,
consent to the filing of such petition or have filed against it an involuntary
petition for bankruptcy relief, all under federal or state laws as applicable;
or

                                            (e)                  A trustee,
liquidator or receiver shall be appointed for the Company or for a substantial
part of its property or business without its consent and shall not be discharged
within thirty (30) days after such appointment; or

                                            (f)                  Any
governmental agency or any court of competent jurisdiction at the instance of
any governmental agency shall assume custody or control of the whole or any
substantial portion of the properties or assets of the Company; or

                                            (g)                  One or more
money judgments, writs or warrants of attachment, or similar process, in excess
of fifty thousand dollars ($50,000) in the aggregate, shall be entered or filed
against the Company or any of its properties or other assets and shall remain
unpaid, unvacated, unbonded or unstayed for a period of fifteen (15) days or in
any event later than five (5) days prior to the date of any proposed sale
thereunder; or

                                            (h)                  Defaulted on or
breached any term of any other note of similar debt instrument into which the
Company has entered and failed to cure such default within the appropriate grace
period; or

4

____
Initials

--------------------------------------------------------------------------------

                                            (i)                  The Company
shall have its Common Stock delisted from an exchange (including the OTCBB
exchange) or, if the Common Stock trades on an exchange, then trading in the
Common Stock shall be suspended for more than 10 consecutive days;

                                            (j)                  Intentionally
Deleted;

                                            (k)                 The Company
shall not deliver to the Holder the Common Stock pursuant to paragraph 4 herein
without restrictive legend within 3 business days of its receipt of a Notice of
Conversion; or

                                            (l)                  The Company
shall not replenish the reserve set forth in Section 12, within 3 business days
of the request of the Holder.

Then, or at any time thereafter, unless cured, and in each and every such case,
unless such Event of Default shall have been waived in writing by the Holder
(which waiver shall not be deemed to be a waiver of any subsequent default) at
the option of the Holder and in the Holder's sole discretion, the Holder may
consider this Note immediately due and payable, without presentment, demand,
protest or (further) notice of any kind (other than notice of acceleration), all
of which are hereby expressly waived, anything herein or in any note or other
instruments contained to the contrary notwithstanding, and the Holder may
immediately, and without expiration of any period of grace, enforce any and all
of the Holder's rights and remedies provided herein or any other rights or
remedies afforded by law. Upon an Event of Default, interest shall be accrue at
a default interest rate of 24% per annum or, if such rate is usurious or not
permitted by current law, then at the highest rate of interest permitted by law.
In the event of a breach of 8(k) the penalty shall be $250 per day the shares
are not issued beginning on the 4th day after the conversion notice was
delivered to the Company. This penalty shall increase to $500 per day beginning
on the 10th day.

If the Holder shall commence an action or proceeding to enforce any provisions
of this Note, including without limitation engaging an attorney, then the Holder
shall be reimbursed by the Company for its attorneys’ fees and other costs and
expenses incurred in the investigation, preparation and prosecution of such
action or proceeding.

                                            9.                   In case any
provision of this Note is held by a court of competent jurisdiction to be
excessive in scope or otherwise invalid or unenforceable, such provision shall
be adjusted rather than voided, if possible, so that it is enforceable to the
maximum extent possible, and the validity and enforceability of the remaining
provisions of this Note will not in any way be affected or impaired thereby.

                                            10.                 Neither this
Note nor any term hereof may be amended, waived, discharged or terminated other
than by a written instrument signed by the Company and the Holder.

                                            11.                 The Company
represents that it is not a “shell” issuer and has never been a “shell” issuer
or that if it previously has been a “shell” issuer that at least 12 months have
passed since the Company has reported form 10 type information indicating it is
no longer a “shell issuer. Further. The Company will instruct its counsel to
either (i) write a 144- 3(a)(9) opinion to al-low for salability of the
conversion shares or (ii) accept such opinion from Holder’s counsel.

5

____
Initials

--------------------------------------------------------------------------------

                                            12.                The Company will
issue irrevocable transfer agent instructions reserving 5,454,000 shares of
Common Stock for conversion under this Note. The reserve shall be replenished as
needed to allow for conversions of this Note. Upon full conversion of this Note,
the reserve representing this Note shall be cancelled.

                                            13.                 The Company will
give the Holder direct notice of any corporate actions including but not limited
to name changes, stock splits, recapitalizations etc. This notice shall be given
to the Holder as soon as possible under law.

                                            14.                This Note shall
be governed by and construed in accordance with the laws of New York applicable
to contracts made and wholly to be performed within the State of New York and
shall be binding upon the successors and assigns of each party hereto. The
Holder and the Company hereby mutually waive trial by jury and consent to
exclusive jurisdiction and venue in the courts of the State of New York. This
Agreement may be executed in counterparts, and the facsimile transmission of an
executed counterpart to this Agreement shall be effective as an original.

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by an
officer thereunto duly authorized.

Dated: 3/4/2014

LITHIUM EXPLORATION GROUP, INC.     By:  [sign1.jpg]   Title: CEO

6

____
Initials

--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF CONVERSION

(To be Executed by the Registered Holder in order to Convert the Note)

The undersigned hereby irrevocably elects to convert $ ___________ of the above
Note into _________ Shares of Common Stock of Lithium Exploration Group, Inc.
(“Shares”) according to the conditions set forth in such Note, as of the date
written below.

If Shares are to be issued in the name of a person other than the undersigned,
the undersigned will pay all transfer and other taxes and charges payable with
respect thereto.

Date of
Conversion:                                                                                                                                                                     
Applicable Conversion
Price:                                                                                                                                                     
Signature:                                                                                                                                                                                       
                                                                   [Print Name
of Holder and Title of Signer]
Address:                                                                                                                                                                                         
                                                                                                                                                                                               
         

SSN or
EIN:                                                                                                                       
Shares are to be registered in the following
name:                                                                                                                 

Name:                                                                                                                                                                                  
          
Address:                                                                                                                                                                               
        
Tel:                                                                                                                                      
Fax:                                                                                                                                      
SSN or
EIN:                                                                                                                        

Shares are to be sent or delivered to the following account:

Account
Name:                                                                                                                                                                            
Address:                                                                                                                                                                                        

7

____
Initials

--------------------------------------------------------------------------------